The defendant offered, in support of his plea of set-off, a book of original entries, containing a charge against plaintiff for work done on the district school house. The book, though objected to, was admitted in evidence; and the question was argued, how far a book entry would sustain a charge against one person for work done for, or goods delivered to, another.
By the Court. — The act of assembly makes a book of accounts evidence, with the oath of the party, as to matters properly chargeable in account. If the charge be of goods, the book is evidence of a sale and delivery to the party charged; open, of course, to contradiction as to either sale or delivery. If the delivery be shown, either by the book entry, or by evidence extraneous, to have been to athird party, the authority of the party charged for such delivery must be proved otherwise than by the book entry. In case of work and labor, a charge of so much work done is book evidence
of the work, and that it was done for the party charged, subject as in the other case, to be controverted; and if it appears either by the book entry, or other proof, that the work was done for the benefit of a third person, the authority for charging A., for work done for B., must be proved by other evidence than the book entry. If, therefore, this work was done for the school committee, and on the district school house, the charge on defendant's books against plaintiff must be sustained by evidence of employment by Yeatman, forming a contract which made him personally liable; or the defendant does not establish that charge as a set-off against Yeatman's demand.
                                                Verdict for plaintiff.